Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on February 28, 2022, under which claims 1, 4-9, 12-17, 19-22, 24-28 and 31-36 are pending and under consideration.

Response to Arguments
	The previously indicated means-plus-function interpretation under § 112(f) for claims 17 and 19-21 is no longer applicable because claim 17 has been amended to recite “circuitry” in place of “processing means.” 
	Applicant’s amendments have overcome the previous § 101 rejection. Therefore, the previous § 101 rejection has been withdrawn.
	Applicant’s amendments have overcome the previous § 102 and § 103 rejections. Therefore, the previous § 102 and § 103 rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection under § 102 and § 103 have been made, as set forth below. 
Applicant’s arguments with respect to the previous rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular, applicant argued that the previously cited reference Wang fails to teach the amended limitations of claim 1 (applicant’s response, pages 21-25). These arguments are moot because Wang is no longer cited for claim 1. Instead, Chang is currently applied to teach the limitations of claim 1.
	Applicant also argued that Chang, which was previously applied to teach the features of previous claim 8, fails to teach the features of amended claim 8 (applicant’s response, pages 26-28). These arguments are moot because under the current rejections, Chang is not specifically relied upon to teach claim 8. Instead, claim 8 is rejected over a combination of Chang and newly cited reference Brothers, which teaches the further limitations of claim 1.

Claim Objections
Claim 22, 26, and 28 are objected to because of the following informalities:  
In claim 22, the preamble expression “the code comprising” should be “the code being executable to perform operations comprising”, because the elements in the body of the claim are method acts that at performed through the execution of the code, rather than sub-components included in the code. 
In claims 26 and 28, the expression “the code further comprising” should be “the operations further comprising”, for the same reasons stated above. 
Appropriate correction is required. The examiner would also accept other appropriate corrections besides those suggested above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 12-13, 15, 17 19-21, 22, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., “Recurrent Neural Networks Hardware Implementation on FPGA,” arXiv:1511.05552v4 [cs.NE] 4 Mar 2016 (“Chang”).
As to claim 1, Chang teaches a method of a device operating a computational network, comprising: 
receiving an input and a control signal at a first processing component, [FIG. 5, which teaches three gate modules of the structure shown in FIG. 3. Specifically the combination of a “Gate sigmoid” that computes it, in accordance with equation (1) in § II, paragraph 3, and a “Gate tanh” that computes                         
                            
                                
                                    c
                                
                                ~
                            
                        
                    t, in accordance with equation (3) in § II, paragraph 3, constitutes a “first processing component.” As shown in FIG. 3, each gate module receives the vector xt, which constitutes an “input” and also receives an output from the “Sync” and “MAC” components, which constitutes a “control signal,” as further discussed below.] the first processing component comprising at least a first programmable processing component and a second programmable processing component, [The “Gate sigmoid” that computes it and the “Gate tanh” that computes                         
                            
                                
                                    c
                                
                                ~
                            
                        
                    t identified above respectively correspond to “a first programmable processing component and a second programmable processing component” of the instant claim. These gates are “programmable” because the entire system is implemented by an FPGA (see § I, paragraph 4: “a LSTM hardware module implemented on the Zynq 7020 FPGA”), and the gates can be configured to perform either the Tanh or Sigmoid functions, as disclosed in FIG. 3, caption: “The non-linear module can be configured to be a tanh or logistic sigmoid.”] wherein the control signal is generated by a second processing component configured to compute one or more linear functions; [As noted above, the “Sync” and “MAC” components in the gate module, as shown in FIG. 3, generate an input signal that feeds into the “Tanh/Sigmoid” block. This input signal constitutes a “control signal” because it cause the “Tanh/Sigmoid” block to compute the non-linear function, as disclosed in § IV.A, paragraph 1: “The results from the MAC units are added together. The adder’s output goes to an element wise non-linear function.” The “Sync” and “MAC” components of any one of the gate modules constitute a “second processing component” and linear function, as shown in Equations (1) and (3) in § II, paragraph 3 (for example, Wxixt is a linear function). The Examiner notes that the instant claim does not require a the “second processing component” to be external to the “first processing component.”]    
configuring the first programmable processing component to compute a first nonlinear function and the second programmable processing component to compute a second nonlinear function, the first nonlinear function being different than the second nonlinear function, [FIG. 3, caption: “The non-linear module can be configured to be a tanh or logistic sigmoid.” As shown in FIG. 5, two different gate modules are configured to implement two different non-linear activation functions, namely sigmoid and tanh. See also § IV.A: “The non-linear function is segmented…The values of a, b and x range are stored in configuration registers during the configuration stage” (describing the configuration of the registers to enable the computation of the non-linear functions); and § IV.B: “The software populates the main memory with weight values and input vectors, and it controls the hardware module with a set of configuration registers.”] and the first nonlinear function being computed simultaneously with the second nonlinear function, [4th page, first two paragraphs: “…the LSTM computation was separated into three sequential stages: 1) Compute it and                         
                            
                                
                                    c
                                
                                ~
                            
                        
                    t. 2) Compute ft and ot. 3) Compute ct and ht. In the first and second stage, two gate modules (4 MAC units) are running in parallel to generate two internal vectors (it,                         
                            
                                
                                    c
                                
                                ~
                            
                        
                    t, ft and ot). That is, it and                         
                            
                                
                                    c
                                
                                ~
                            
                        
                    t, which use the non-linear functions of sigmoid and tanh, respectively, are computed simultaneously because they take place in parallel during the same stage.], wherein the received control signal controls the first processing component to apply the first nonlinear function or the second nonlinear function, or both, based at least in part on the input; [§ IV.A, paragraph 1: “The results from the MAC units are added together. The adder’s output goes to an element wise non-linear function.” Since the output of the MAC units cause the computation of the non-linear function, they are considered to “control” the gate module to compute the non-linear function. The instant claim only requires the control of one non-linear function. Therefore, the computation of the non-linear in any single gate module (as shown in FIG. 3) as a result of the MAC unit output reads on the instant limitation.] and 
operating the computational network to generate an inference based at least in part on simultaneous outputs of the first programmable processing component that computes the first nonlinear function, and the second programmable processing component that computes the second nonlinear function. [In general, § II, paragraph 5 teaches computing an output (i.e., inference) based on training: “One needs to train the model to get the parameters that will give the desired output. In simple terms, training is an iterating process in which training data is fed in and the output is compared with a target.” For specific examples, see § IV, paragraphs 2-3: “The Torch7 code implements a character level language model, which predicts the next character given a previous character…The predicted character from last layer is fed back to input xt of first layer for following time step.”]

As to claim 4, Chang teaches the method of claim 1, wherein the first nonlinear function and the second nonlinear function comprise activation functions. [§ II, paragraph 3, teaches the sigmoid (σ) and tanh nonlinear functions, which are activation functions in the context of the LSTM neural network model shown in equations (1) through (6).]   

As to claim 5, Chang teaches the method of claim 4, wherein at least one of the first nonlinear function and the second nonlinear function is an approximated function. [§ IV.A, paragraph 2: “The non-linear function is segmented into lines y = ax+ b, with x limited to a particular range. The values of a, b and x range are stored in configuration registers during the configuration stage. Each line segment is implemented with a MAC unit and a comparator. The MAC multiplies a and x and accumulates with b.” Note that the above description, particularly the underlined part, refers to a linear interpolation approximation of the sigmoid and tanh functions.]

As to claim 7, Chang teaches the method of claim 1, wherein the first processing component includes n programmable processing components and further comprising configuring each of the n programmable processing components to compute a nonlinear function. [As noted in the rejection of claim 1, Chang teaches at least a first and a second programmable processing component, and the operation of configuring these components. Therefore, Chang teaches the instant limitation with respect to n being at least 2.]

As to claims 9, 12-13, and 15, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 1, 4-5, and 7, respectively. Therefore, the rejections made to claims 1, 4-5, and 7 are applied to claims 9, 12-13, and 15, respectively.
Additionally, Chang teaches “an apparatus for operating a computational network, comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to” [§ I, paragraph 4: “a LSTM hardware module implemented on the Zynq 7020 FPGA.” § V.B, paragraph 1: “The control and testing software was implemented with C code. The software populates the main memory with weight values and input vectors, and it controls the hardware module with a set of configuration registers.” That is, the device is operated by a computer, and it is implicitly disclosed that such a compute includes a processor and a memory.]

As to claims 17 and 19-21, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 1, 4-5, and 7, respectively. Therefore, the rejections made to claims 1, 4-5, and 7 are applied to claims 17 and 19-21, respectively. 
Additionally, Chang teaches “an apparatus for operating a computational network, comprising: circuitry configured for” [§ I, paragraph 4: “a LSTM hardware module implemented on the Zynq 7020 FPGA.” § V.B, paragraph 1: “The control and testing software was implemented with C code. The software populates the main memory with weight values and input vectors, and it controls the hardware module with a set of configuration registers.” That is, the device is operated by a computer, and it is implicitly disclosed that such a compute includes circuitry.]

As to claims 22, 24-25, and 27, these claims are directed to a computer readable medium for performing operations that are the same or substantially the same as those recited in claims 1, 4-5, and 7, respectively. Therefore, the rejections made to claims 1, 4-5, and 7 are applied to claims 22, 24-25, and 27, respectively. 
Additionally, Chang teaches “a non-transitory computer readable medium having executable code for operating a computational network, the code comprising…” [§ I, paragraph 4: “a LSTM hardware module implemented on the Zynq 7020 FPGA.” § V.B, paragraph 1: “The control and testing software was implemented with C code. The software populates the main memory with weight values and input vectors, and it controls the hardware module with a set of configuration registers.” That is, the device is operated by a computer, and it is implicitly disclosed that such a computer has a non-transitory computer readable medium to store the operational code.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 6, 8, 14, 16, 26, 28, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Brothers et al. (US 2017/0011288 A1) (“Brothers”).
As to claim 6, Chang teaches the method of claim 1, but does not teach the further limitations of “wherein the configuring is based at least in part on the control signal received by the first processing component.”  
Brothers, in an analogous art, teaches the above limitations. Brother “relates to a neural network processor for executing a neural network” ([0002]), and is therefore in the same field of endeavor as the claimed invention, namely machine learning, and also pertains specifically to physical implementation of neural network devices. In general, FIG. 5 of Brothers teaches details a device that is “capable of performing operations supporting LSTM cell evaluation” ([0083]) and includes an AFU (activation function unit) 514. 
In particular, Brothers teaches wherein the configuring [[0089]: “…AFU 514 may be controlled by bits DO and D1 of the macro instruction stored in instruction register 502….When bit DO is set to 1, the signal received from mask circuit 512 is run through, e.g., processed by, LUT 522 and/or LUT 524. When bit D1 is set to 0, LUT 524 is selected for use to process the signal received from mask circuit 512. When bit D1 is set to 1, LUT 522 is selected for use to process the signal received from mask circuit 512.” [0097]: “A fourth macro instruction from control unit 102 causes processor 500 to apply the activation function (e.g., the Sigmoid operation of input gate 605) to the summed vector products…the particular activation function to be applied is specified by the macro instruction that is received. For example, depending upon the particular LUT that is enabled in AFU 514, the activation function that is applied will differ.”] is based at least in part on the control signal received by the first processing component. [[0092]: “setting the appropriate values within instruction register 502 initiates a plurality of different operations throughout processing unit 500… the macro instruction stored in instruction register 502 may be specified by control unit 102. Control unit 102 executes a single macro instruction that generates control signals to processing unit 500 thereby storing the instruction within instruction register 502.”]
It is noted that the control signal in Brothers is compatible with the limitations of parent claim 1. For example, Brother teaches also “one or more linear functions” (see [0039]: “AAC arrays 106 are configured to perform multiply accumulate (MAC) operations.”). Thus, the combination of the AAC arrays 106 and the control unit 102 may be regarded as a “second processing component.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chang with the teachings of Brothers by modifying the device of Chang such that “the configuring is based at least in part on the control signal received by the first processing component.” The motivation would have been to implement a processing unit that can be switched to perform different operations (Brothers [0092]: “setting the appropriate values within instruction register 502 initiates a plurality of different operations throughout processing unit 500.”), including the computation of different activation functions (Brothers [0097]: “depending upon the particular LUT that is enabled in AFU 514, the activation function that is applied will differ”).

As to claim 8, Chang teaches the method of claim 1, but does not explicitly teach the further limitations of “wherein the configuring comprises setting at least one switch of at least one of the first programmable processing component to compute the first nonlinear function or the second programmable processing component to compute the second nonlinear function based at least in part on the received control signal.”
Brothers, in an analogous art, teaches the above limitations. Brother “relates to a neural network processor for executing a neural network” ([0002]), and is therefore in the same field of endeavor as the claimed invention, namely machine learning, and also pertains specifically to physical implementation of neural network devices. In general, FIG. 5 of Brothers teaches details a device that is “capable of performing operations supporting LSTM cell evaluation” ([0083]) and includes an AFU (activation function unit) 514. 
In particular, Brothers teaches wherein the configuring comprises setting at least one switch [[0089]: “As pictured, AFU 514 includes an interpolation circuit 520, a lookup table (LUT) 522, a LUT 524, and a multiplexer 526.” As shown in FIG. 5, the multiplexer acts as a switch to select either LUT 522 or LUT 524, are the look-up tables for implementing two different types of activation functions, as described below.] of at least one of the first programmable processing component to compute the first nonlinear function or the second programmable processing component to compute the second nonlinear function [[0089]: “…AFU 514 may be controlled by bits DO and D1 of the macro instruction stored in instruction register 502….When bit DO is set to 1, the signal received from mask circuit 512 is run through, e.g., processed by, LUT 522 and/or LUT 524. When bit D1 is set to 0, LUT 524 is selected for use to process the signal received from mask circuit 512. When bit D1 is set to 1, LUT 522 is selected for use to process the signal received from mask circuit 512.” [0097]: “A fourth macro instruction from control unit 102 causes processor 500 to apply the activation function (e.g., the Sigmoid operation of input gate 605) to the summed vector products…the particular activation function to be applied is specified by the macro instruction that is received. For example, depending upon the particular LUT that is enabled in AFU 514, the activation function that is applied will differ.”] based at least in part on the received control signal. [[0092]: “setting the appropriate values within instruction register 502 initiates a plurality of different operations throughout processing unit 500… the macro instruction stored in instruction register 502 may be specified by control unit 102. Control unit 102 executes a single macro instruction that generates control signals to processing unit 500 thereby storing the instruction within instruction register 502.”]
It is noted that the control signal in Brothers is compatible with the limitations of parent claim 1. For example, Brother teaches also “one or more linear functions” (see [0039]: “AAC arrays 106 are configured to perform multiply accumulate (MAC) operations.”). Thus, the combination of the AAC arrays 106 and the control unit 102 may be regarded as a “second processing component.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chang with the teachings of Brothers by modifying the device of Chang such that “the configuring comprises setting at least one switch of at least one of the first programmable processing component to compute the first nonlinear function or the second programmable processing component to compute the second nonlinear function based at least in part on the received control signal.” The motivation would have been to implement a processing unit that can be switched to perform different operations (Brothers [0092]: “setting the appropriate values within instruction register 502 initiates a plurality of different operations throughout processing unit 500.”), including the computation of different activation functions (Brothers [0097]: “depending upon the particular LUT that is enabled in AFU 514, the activation function that is applied will differ”).

	As to claims 14 and 26, the further limitations of these claims are the same or substantially the same as those recited in claim 6. Therefore, the rejection made to claim 6 is applied to claims 14, and 26.

As to claims 16 and 28, the further limitations of these claims are the same or substantially the same as those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claims 16, and 28.

As to claim 33, the combination of method of Chang and Brothers teaches the method of claim 8, wherein the first nonlinear function is computed based at least in part on the at least one switch being at a first position, and the second nonlinear function is computed based at least in part on the at least one switch being at a second position. [As described in the rejection of claim 8, as shown in FIG. 5 of Brothers, the multiplexer is a switch that selects either LUT 522 or LUT 524, which are the look-up tables for implementing two different types of activation functions, as described in the rejection of claim 8, above. This switching process is described in Brothers, [0089]: “When bit D1 is set to 0, LUT 524 is selected for use to process the signal received from mask circuit 512. When bit D1 is set to 1, LUT 522 is selected for use to process the signal received from mask circuit 512.” That is, the multiplexer is at respective positions that respectively select LUT 522 or 524 and their respective activation functions, as described in [0097]: “…depending upon the particular LUT that is enabled in AFU 514, the activation function that is applied will differ.]

As to claims 34-36, the further limitations of these claims are the same or substantially the same as those recited in claim 33. Therefore, the rejection made to claim 33 is applied to claims 34-36. It is noted that claim 35 recites features corresponding to those of claim 8, in addition to features corresponding to those of claim 33. However, claim 33 depends from claim 8, and likewise also includes the features of claim 8. Therefore, the rejection made to claim 33 is applied to claim 35.
 
2.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wang et al., "A parallel-fusion RNN-LSTM architecture for image caption generation," 2016 IEEE International Conference on Image Processing (ICIP), 2016, pp. 4448-4452 (“Wang”).
As to claim 32, Chang teaches the method of claim 1, but does not teach the remaining limitation of “wherein the inference comprises an estimate of speech inferred from audio captured by the device or an estimate of characters inferred from one or more images captured by the device, or both.” [The Examiner notes that Chang teaches an “estimate of characters,” as described in the rejection of claim 1, but does not teach this entire alternate limitation, which requires the characters are “inferred from one or more images captured by the device”]
Wang, in an analogous art, teaches the above limitations. Wang teaches “a parallel-fusion RNN-LSTM architecture” (title). Therefore, Wang is in the same field of endeavor as the claimed invention, namely machine learning, and also pertains specifically to physical implementation of neural network devices.
In particular Wang teaches “wherein the inference comprises… an estimate of characters inferred from one or more images captured by the device…” (note that the instant claim recites an alternate expression, and other alternate imitations are indicated by ellipses) [Page 4449, § 2: “The part of image representation is based on CNN while the part of caption generation is based on RNN structures. We apply them to extract image features and align visual and language data respectively. The proposed parallel-fusion model is showed in Fig.1.” See also page 4448, FIG. 1, which shows that images are input and captions (i.e., “estimate of characters inferred”) are output.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chang with the teachings of Wang by modifying the generation of the inference such that the inference comprises “an estimate of characters inferred from one or more images captured by the device.” The motivation would have been to perform an image captioning, a task that can utilize an RNN, as suggested by Wang (§ I, paragraphs 1-2: “Image caption generation is a fundamental problem in artificial Intelligence… with the application of Convolutional Neural Networks (CNNs) and Recurrent Neural Networks (RNNs), recent works have made momentous progress, and present a unified method which dominates in image caption generation.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Singh et al., US 2019/0266479 A1, teaches a switching component for selecting an activation (see [0212]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124